Citation Nr: 1111489	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a lung contusion, other than bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1944 to April 1946 and from March 1951 to December 1952.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is now under the jurisdiction of the St. Petersburg, Florida RO.

In June 2004, the Veteran presented testimony at a hearing conducted by a local RO hearing officer.  A transcript of this hearing is in the Veteran's claims folder.

In December 2005, the Board remanded this matter to the RO so that the Veteran could be scheduled for a video conference hearing to be conducted by a Veterans Law Judge.  The Veteran failed to report for such a hearing scheduled to have taken place in September 2006.  Therefore, the Board will proceed as if the request for the hearing had been withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded this claim -- in July 2008, September 2009, and May and October 2010 -- so that additional development of the evidence could be conducted.  In its July 2008 remand, the Board sought to develop additional evidence concerning a claim for entitlement to service connection for bronchitis.  Following this evidentiary development, the Board, in September 2009, denied the claim for entitlement to service connection for a lung condition, claimed as chronic bronchitis.  Accordingly, this matter is no longer before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was last remanded in October 2010 for additional development of the record.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Initially, the Board takes note that the factual background of this matter has been more than adequately set out and explained as part of its remands of May and October 2010.  

Pursuant to the Board's October 2010 remand, the following development was requested:

2.  The AMC/RO should then forward the claim folder to the VA physician who conducted the June 2010 "C&P Examination Consult."  After reviewing the claim folder, to include the June 2010 report findings, as well as any additional evidence associated with the record pursuant to this remand, the physician should provide an opinion, with supporting rationale, as to whether it is as least as likely as not that the appellant's asthma, allergic rhinitis, and/or pneumonia, shown to have been diagnosed since 2002, is at least as likely as not causally or etiologically related to his active service, including as due to a lung contusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2009), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  In the event that the physician who conducted the June 2010 VA examination is unavailable, the AMC/RO should arrange for the appellant to be afforded a VA examination for the purpose of obtaining an opinion as to whether asthma, allergic rhinitis, and/or pneumonia -- shown to have been diagnosed since 2002 - are causally or etiologically related to his active service.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  After examining the Veteran and reviewing the claims folder, to include the Veteran's service treatment records, and all post service VA and private medical records, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed asthma, allergic rhinitis, and/or pneumonia - since 2002 - are causally or etiologically related to his active service including a lung contusion.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2009), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  To help avoid future remand, the AMC/RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

Review of the post-October 2010 evidentiary record shows that a December 2010 VA medical report/opinion has been associated with the Veteran's claims file.  The report/opinion is shown to have been completed by a VA physician, P.G., MD.  The Veteran is not shown to have been examined in December 2010.  Also, Dr. P.G. did not conduct the June 2010 VA examination; the June 2010 VA examination was conducted by L.G., MD.  To this, the Board notes that, as indicated in paragraph 3 above, the Board as part of its October 2010 remand ordered that in the event that the physician who conducted the June 2010 examination was "unavailable," the AMC/RO was to arrange for the appellant to be "afforded a VA examination."  (emphasis added).  Here, clearly this did not occur.  Stegall.  The Board also takes note that at the time of this decision the physician who conducted the June 2010 VA examination is listed among VA employees within the VA email name directory.  Therefore, an addendum opinion should be sought by the VA examiner who examined the appellant in June 2010, OR, if this physician is not available, the appellant should be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should make every attempt necessary to forward the claim folder to the VA physician - L.G., MD -- who conducted the June 2010 "C&P Examination Consult."  After reviewing the claim folder, to include the June 2010 report findings, as well as any additional evidence associated with the record pursuant to any prior remands, L.G., MD should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's asthma, allergic rhinitis, and/or pneumonia, shown to have been diagnosed since 2002, is causally or etiologically related to his active service, including as due to a lung contusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  In the event that L.G., MD -- the physician who conducted the June 2010 VA examination -- is unavailable, the AMC/RO should arrange for the appellant to be afforded a VA examination for the purpose of obtaining an opinion as to whether asthma, allergic rhinitis, and/or pneumonia -- shown to have been diagnosed since 2002 -- are causally or etiologically related to his active service.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  After examining the Veteran and reviewing the claims folder, to include the Veteran's service treatment records, and all post service VA and private medical records, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed asthma, allergic rhinitis, and/or pneumonia -- since 2002 -- are causally or etiologically related to his active service including a lung contusion.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  To help avoid future remand, the AMC/RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the AMC/RO should readjudicate the Veteran's claim concerning entitlement to service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given an opportunity to respond.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


